Citation Nr: 1725400	
Decision Date: 07/05/17    Archive Date: 07/18/17

DOCKET NO.  10-19 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include anxiety not otherwise specified (NOS), depression NOS, adjustment reaction NOS, adjustment disorder NOS, depressive disorder with anxious distress and neurocognitive disorder (claimed as memory loss and mental strain), and if so, whether service connection is warranted.

2.  Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and November 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran testified before a Decision Review Officer (DRO) at an RO hearing in March 2015.  He also testified before the undersigned, at a Board videoconference hearing in July 2016.  Transcripts of these hearings are of record.

The RO initially certified a claim for entitlement to service connection for a neurocognitive disorder.  However, the record reveals the Veteran's intent to have this claim more broadly construed as one for entitlement to an acquired psychiatric disorder, particularly an adjustment disorder.  See Board Hearing Transcript.  Notably, a claim for entitlement to service connection for an adjustment disorder was previously adjudicated and denied by the RO in May 2011.  As will be discussed below, this denial is final.  38 U.S.C.A. § 7105(d)(3).  

The Court has held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57   2007).  Rather, "[a] claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  The scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).
However, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104 (b), for "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

Further, the Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively--after there has been a finding of fact based upon competent medical evidence.  See Clemons, supra at 8.  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.  

A change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13, 4.125 (2016); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Velez v. Shinseki, 23 Vet. App. 199 (2009).  In determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries" (Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008)), or whether it is evidence tending to substantiate an element of a previously adjudicated matter.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  Multiple theories pertaining to the same benefit constitute the same claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).

In the instant case, throughout the pendency of the appeal the Veteran has asserted that his neurocognitive disorder was related, if not part in parcel, to his diagnosed acquired psychiatric disorders, to include adjustment disorder.  See DRO and Board Hearing Transcripts.  He has also consistently asserted that these disabilities stemmed from an in-service mental collapse requiring institutionalization in 1975.  These assertions were essentially the basis of his previous claim for adjustment disorder which was denied by the RO in May 2011.  In short, the Veteran continues to seek service connection for a mental disability, however variously claimed and diagnosed, as due to events he experienced in service.  Therefore, under Boggs, Ephraim, and Velez, new and material evidence is required to reopen the Veteran's claim of entitlement to service connection for what the Board has recategorized as an acquired psychiatric disorder.

The issue of entitlement to service connection for OSA is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed May 2011 rating decision denied the Veteran's claim of entitlement to service connection for an adjustment disorder.

2.  Evidence received since the May 2011 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for an adjustment disorder.

3.  The Veteran's diagnosed depressive disorder with anxious distress is as likely as not related to his period of active military service.





CONCLUSIONS OF LAW

1.  The RO's May 2011 decision denying the Veteran's claim of entitlement to service connection for an adjustment disorder is final.  38 U.S.C.A. § 7266 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2016).

2.  The criteria for reopening the claim of entitlement to service connection for adjustment disorder are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

3.  The criteria for service connection for depressive disorder with anxious distress have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims to reopen and for service connection have been granted, as discussed below.  Any error related to the VCAA is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Reopening Claim

In order to reopen a claim, the record must contain "new and material" evidence.  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156 (a) (2016). Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.
The Board has jurisdictional responsibility to determine on its own whether there is new and material evidence to properly reopen a service-connection claim.  See Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001) (citing 38  U.S.C.A.              §§ 5108, 7105(c)); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92.  The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review on the merits of a previously-denied claim.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for an adjustment disorder was originally denied in May 2011.  The partial basis for this denial was a lack of nexus.  Although initially appealed, the Veteran failed to perfect this appeal, thus the denial is final.  38 U.S.C.A. § 7105(d)(3).  Subsequent to the May 2011 RO decision, the record now includes a VA opinion suggesting an association between the Veteran's in-service experiences and his current psychiatric disabilities.  See October 2015 VA Examination Opinion.  This opinion satisfies the low threshold requirements for new and material evidence; and, the claim is reopened.  38 C.F.R. § 3.156 (a) (2016); Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Note, presumptive service connection is inapplicable in the current case as the Veteran's current diagnoses, are not chronic diseases or psychoses.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  

The Veteran asserts that a relationship exists between his currently diagnosed acquired psychiatric disorders and the documented stress-related mental breakdown he suffered in service.  See Board Hearing Transcript.  He maintains that since service he has suffered from an array of symptoms including cognitive impairments, depression and anxiety.

The medical evidence supports current diagnoses for an acquired psychiatric disorder that has been identified as anxiety NOS, depression NOS, adjustment reaction NOS, adjustment disorder NOS, depressive disorder with anxious distress and mild neurocognitive disorder.  See 2013-2015 VA Treatment Medical Records, July 2009 and October 2015 VA Examinations.  Thus, current disability is established.

There is also evidence of an in-service injury/disability.  A December 1973 enlistment examination was negative for an acquired psychiatric disorder.  Thereafter, April and May 1975 service treatment records confirm psychiatric hospitalization for 12 days with a final diagnosis of "toxic psychosis, suspected drug injection, not proven, with paranoid features as manifested by tendencies to be suspicious and guarding."  [The Board notes that drug-use was never proven; therefore any questions of misconduct will not hinder the current claim.  See 38 U.S.C.A. § 105 (West 2014); 38 C.F.R. §§ 3.1 (m), 3.301(d).]  

With regard to nexus, an October 2015 examiner found that the Veteran suffered from depression in-service, and that the development of the Veteran's depression was in-part due to the strains of military duty.  Additionally, the current diagnosis of depressive disorder was noted to be predicated on the Veteran's credible reports of lifelong symptomatology.  In this regard, the examiner noted that the lack of verified post-service treatment could be accorded to the Veteran's limited insight regarding his conditions or mental health disorders generally. 

In sum, a VA examiner has essentially opined that depression was present in-service, related to the stress of military duties, and continued until the present.  This opinion is adequate as it was predicated on the evidence of record including the Veteran's credible reports of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   Record includes negative VA opinions from June 2009 and October 2013.  Those opinions are inadequate, however.  The opinions lack sufficient discussion regarding the propriety of the Veteran's post-service diagnoses, and his lay history of symptomatology.  

As a result of the foregoing, and affording the Veteran the full benefit of the doubt, the Board finds that service connection is warranted for depressive disorder with anxious distress.  

Recognition is given to the fact that the Veteran's original claim was for a neurocognitive disorder.  As discussed in the introduction, this claim has been recharacterized as potentially encompassing other psychiatric diagnoses including the aforementioned conceded current disabilities.  In this regard, the record reflects that the symptomatology connected with the Veteran's other diagnosed disorders have repeatedly been associated with his depressive disorder with anxious distress.  Additionally, there are no psychiatric symptoms presently identified that have been excluded from the depressive disorder with anxious distress diagnoses.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Therefore, the Board considers the Veteran's psychiatric disability claim to have been fully granted through the above grant of entitlement to service connection for depressive disorder with anxious distress.  


ORDER

The application to reopen the claim of entitlement to service connection for an adjustment disorder is granted.

Entitlement to service connection for depressive disorder with anxious distress is granted.


REMAND

The Veteran seeks service connection for OSA, which he asserts manifested in-service.  He cites to service treatment records which note reports of severe fatigue in conjunction with a psychiatric hospitalization in April 1975.  A VA examination opinion was obtained in December 2015.  The examiner opined that the Veteran's OSA was unrelated to service.  However, as the examiner failed to address lay reports or in-service clinical records noting fatigue, the opinion is deemed inadequate.  A new opinion must be obtained.  

That said, review of the record reveals a May 2009 VA neurological consult wherein a physician suggested that the Veteran's mismanaged OSA was potentially causing additional cognitive impairment.  Given the Veteran's in-service history of both fatigue and cognitive impairment, an examiner should opine whether these symptoms were actually manifestations of undiagnosed OSA.  In light of the aforementioned, a remand is required to provide the Veteran with an adequate VA opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.).  


Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records. 

2. Thereafter, obtain an addendum opinion as to the nature and etiology of the Veteran's OSA.  If deemed necessary, afford the Veteran a VA examination for OSA.  This opinion and or examination should be conducted by an examiner other than the December 2015 examiner.  The claims file must be made available to the examiner for review in connection with the opinion/examination.  The examination report must reflect that such a review was conducted. 

a. The examiner should address whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed OSA had its initial onset in service or was otherwise caused or aggravated by his active service. 

In rendering this opinion, the examiner must specifically address:

i. The Veteran and his spouse's assertions regarding severe fatigue in-service.  See August and September 2008 Correspondence and April 2010 VA Form 9.

ii. Service treatment records noting reports of fatigue at the time of hospitalization in April 1975.

iii. VA and private treatment medical records.  See VAMC Indianapolis, Community Health Network and Castleton Family Physician Records.  Note, a VA physician has indicated that some of the Veteran's cognitive impairments might be due to inadequate treatment of OSA.  See May 2009 VA Neurological Evaluation.  Given the Veteran's in-service history of both fatigue and cognitive impairment, an examiner should opine whether these symptoms were actually manifestations of undiagnosed OSA.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he/she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. After completing the above actions, the Veteran's claims should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


